
	

113 HR 1578 IH: To amend section 1101 of the Patient Protection and Affordable Care Act to provide additional funds to permit additional individuals to enroll under the preexisting condition insurance program and expand eligibility, to be funded through a temporary increase in the cigarette tax, and for other purposes.
U.S. House of Representatives
2013-04-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1578
		IN THE HOUSE OF REPRESENTATIVES
		
			April 16, 2013
			Mr. Pallone (for
			 himself, Mr. Waxman,
			 Mr. Tonko,
			 Ms. Schakowsky,
			 Mr. Gene Green of Texas,
			 Mr. Rush, Ms. Matsui, Mrs.
			 Capps, and Mrs.
			 Christensen) introduced the following bill; which was referred to
			 the Committee on Energy and
			 Commerce, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend section 1101 of the Patient Protection and
		  Affordable Care Act to provide additional funds to permit additional
		  individuals to enroll under the preexisting condition insurance program and
		  expand eligibility, to be funded through a temporary increase in the cigarette
		  tax, and for other purposes.
	
	
		1.Extension of funding for
			 reopening enrollment under the preexisting condition insurance program
			(a)In
			 generalSubsection (g)(1) of
			 section 1101 of the Patient Protection and Affordable Care Act (42 U.S.C.
			 18001) is amended by striking Such funds and inserting the
			 following: In addition to the funds appropriated under the previous
			 sentence, there is appropriated to the Secretary, out of any moneys in the
			 Treasury not otherwise appropriated, $2,800,000,000 to pay claims (and
			 administrative costs) described in such sentence. Funds appropriated under this
			 paragraph.
			(b)Reopening
			 program enrollmentThe
			 Secretary of Health and Human Services shall resume taking applications for
			 participation under the temporary high-risk health insurance program under such
			 section 1101, but only to the extent consistent with the limitation imposed
			 under subsection (g)(4) of such section.
			(c)ConstructionNothing
			 in this section shall be construed as changing the application of subsection
			 (g)(3) of such section (relating to termination of authority).
			2.Immediate access
			 to health care for sick Americans
			(a)In
			 generalSection 1101(d) of
			 the Patient Protection and Affordable Care Act (42 U.S.C. 18001(d)) is
			 amended—
				(1)in paragraph (1),
			 by adding at the end and;
				(2)by striking
			 paragraph (2); and
				(3)by redesignating
			 paragraph (3) as paragraph (2).
				(b)Effective
			 dateThe amendments made by subsection (a) shall apply with
			 respect to individuals applying for coverage through the high risk insurance
			 pool program on or after the date of the enactment of this Act.
			3.Increase in rate
			 of excise tax on cigarettes
			(a)In
			 generalSection 5701(b)(1) of
			 the Internal Revenue Code of 1986 is amended by inserting ($52.33 per
			 thousand in the case of cigarettes removed after December 31, 2013 and before
			 January 1, 2024) after $50.33 per thousand.
			(b)Floor Stocks
			 Taxes
				(1)Imposition of
			 taxOn cigarettes described in section 5701(b)(1) of the Internal
			 Revenue Code of 1986 manufactured in or imported into the United States which
			 are removed before January 1, 2014, and held on such date for sale by any
			 person, there is hereby imposed a tax in an amount equal to the excess
			 of—
					(A)the tax which
			 would be imposed under section 5701 of such Code on the article if the article
			 had been removed on such date, over
					(B)the prior tax (if
			 any) imposed under section 5701 of such Code on such article.
					(2)Credit against
			 taxEach person shall be allowed as a credit against the taxes
			 imposed by paragraph (1) an amount equal to $500. Such credit shall not exceed
			 the amount of taxes imposed by paragraph (1) on January 1, 2014, for which such
			 person is liable.
				(3)Liability for
			 tax and method of payment
					(A)Liability for
			 taxA person holding cigarettes referred to in paragraph (1) on
			 January 1, 2014, to which any tax imposed by paragraph (1) applies shall be
			 liable for such tax.
					(B)Method of
			 paymentThe tax imposed by paragraph (1) shall be paid in such
			 manner as the Secretary shall prescribe by regulations.
					(C)Time for
			 paymentThe tax imposed by paragraph (1) shall be paid on or
			 before May 1, 2014.
					(4)Articles in
			 foreign trade zonesNotwithstanding the Act of June 18, 1934
			 (commonly known as the Foreign Trade Zone Act, 48 Stat. 998, 19 U.S.C. 81a et
			 seq.) or any other provision of law, any article which is located in a foreign
			 trade zone on July 1, 2013, shall be subject to the tax imposed by paragraph
			 (1) if—
					(A)internal revenue
			 taxes have been determined, or customs duties liquidated, with respect to such
			 article before such date pursuant to a request made under the 1st proviso of
			 section 3(a) of such Act, or
					(B)such article is
			 held on such date under the supervision of an officer of the United States
			 Customs and Border Protection of the Department of Homeland Security pursuant
			 to the 2d proviso of such section 3(a).
					(5)DefinitionsFor
			 purposes of this subsection—
					(A)In
			 generalAny term used in this subsection which is also used in
			 section 5702 of the Internal Revenue Code of 1986 shall have the same meaning
			 as such term has in such section.
					(B)SecretaryThe
			 term Secretary means the Secretary of the Treasury or the
			 Secretary’s delegate.
					(6)Controlled
			 groupsRules similar to the rules of section 5061(e)(3) of such
			 Code shall apply for purposes of this subsection.
				(7)Other laws
			 applicableAll provisions of law, including penalties, applicable
			 with respect to the taxes imposed by section 5701 of such Code shall, insofar
			 as applicable and not inconsistent with the provisions of this subsection,
			 apply to the floor stocks taxes imposed by paragraph (1), to the same extent as
			 if such taxes were imposed by such section 5701. The Secretary may treat any
			 person who bore the ultimate burden of the tax imposed by paragraph (1) as the
			 person to whom a credit or refund under such provisions may be allowed or
			 made.
				(c)Effective
			 DateThe amendments made by this section shall apply to articles
			 removed (as defined in section 5702(j) of the Internal Revenue Code of 1986)
			 after December 31, 2013.
			
